Opinion
COOK, Judge:
Review was granted to consider two questions. The first concerns the exercise of court-martial jurisdiction over transactions with prohibited substances. The record indicates these transactions physically occurred in civilian communities near Fort Campbell, Kentucky. From the evidence, the trial judge could reasonably find the accused knew the transferee was a member of the military and that he proposed, immediately after each transaction, to return to the military installation, with the intention, variously, of selling and using some of the substances at “a party in the barracks.” The trial judge and the Court of Military Review concluded these circumstances demonstrated so flagrant a flouting of military authority as to establish sufficient military significance in the commission of the offenses to justify the exercise of court-martial jurisdiction. We agree.
The contention presented in the second assignment of error was considered in United States v. Hoesing, 5 M.J. 355 (C.M.A.1978), and decided adversely to the accused. Accordingly, the decision of the United States Army Court of Military Review is affirmed.